Case 8:20-cv-01689-JSM-SPF Document 1 Filed 07/22/20 Page 1 of 5 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 GLENN GIANSIRACUSA,

        Plaintiff,
                                                      CASE NO.:
 vs.
                                                      (Formerly Pinellas County Circuit Court
 PHH MORTGAGE CORPORATION, F/K/A                      Case No. 20-00-3084-CI)
 OCWEN LOAN SERVICING, LLC,

       Defendants.
 _____________________________________/

                         DEFENDANT’S NOTICE OF REMOVAL

        Defendant     PHH    MORTGAGE          CORPORATION,         F/K/A    OCWEN       LOAN

 SERVICING, LLC (“PHH MC”) hereby removes the action currently pending in the Circuit

 Court of the Sixth Judicial Circuit in and for Pinellas County, Florida, Case No. 20-00-3084-

 CI (the “State Court Action”), to the United States District Court for the Middle District of

 Florida, pursuant to 28 U.S.C. § 1441 and 28 U.S.C. § 1331. Federal question jurisdiction

 arises under the Federal Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692e, the

 Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681s-2(b), and regulations promulgated

 pursuant to the Real Estate Settlement Procedures Act (“RESPA”), 12 C.F.R. 1024.35(e)(1).

 The grounds for removal of the State Court Action are more fully set forth below.

                 A.     BACKGROUND & CONDITIONS OF REMOVAL

        1.      On or about June 26, 2020, GLENN GIANSIRACUSA (“Plaintiff”) filed this

 lawsuit in the Circuit Court of the Sixth Judicial Circuit, in and for Pinellas County, Florida,

 Civil Case No. 20-00-3084-CI. Plaintiff has asserted causes of action against PHH MC for
Case 8:20-cv-01689-JSM-SPF Document 1 Filed 07/22/20 Page 2 of 5 PageID 2




 alleged violations of the FDCPA, FCRA, RESPA, and the Florida Consumer Collection

 Practices Act (“FCCPA”).

        2.      Venue is proper in the United States District Court for the Middle District of

 Florida because the case is being removed from the County Court of the Sixth Judicial Circuit

 in and for Pinellas County, Florida.

        3.      Nothing in this Notice of Removal shall be interpreted as a waiver or

 relinquishment of any of PHH MC’s rights to assert any defenses or affirmative claims,

 including a counterclaim.

        4.      Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is being filed within

 thirty (30) days from the date of PHH MC’s receipt of the initial pleading.

        5.      This action is not a non-removable action as described under 28 U.S.C. § 1445.

        6.      Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of all process and

 pleadings served as of this date is attached hereto as Composite Exhibit “A.”

        7.      In accordance with 29 U.S.C. § 1446(d), contemporaneously with the filing of

 this Notice of Removal, PHH MC has served Plaintiff with a copy of this Notice of Removal

 and has filed a Notice of Filing Notice of Removal with the Clerk of the Court for the Sixth

 Judicial Circuit in Pinellas County, Florida. A copy of the Notice of Filing Notice of Removal

 (without attachments) is attached hereto as Exhibit “B.”

                                  B.     THE COMPLAINT

        8.      Plaintiff sued PHH MC seeking damages for purported violations of the

 FDCPA, FCRA, RESPA and FCCPA based upon allegations that PHH MC improperly and

 willfully assessed and attempted to collect incorrect fees and charges that were not legitimate



                                               2
Case 8:20-cv-01689-JSM-SPF Document 1 Filed 07/22/20 Page 3 of 5 PageID 3




 and/or against the terms of Plaintiff’s mortgage loan, reported incorrect information about his

 mortgage loan to consumer reporting agencies, and failed to adequately respond to a purported

 Notice of Error. See Composite Exhibit “A.”

        9.      Plaintiff alleges claims under the FDCPA pursuant to 15 U.S.C. 1692e, FCRA

 pursuant to 15 U.S.C. 1681s-2(b), and RESPA pursuant to 12 C.F.R. § 1024.35(e)(1).

                        C.    FEDERAL QUESTION JURISDICTION

        10.     Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a state court of

 which the district court of the United States have original jurisdiction, may be removed by the

 defendants, to the district court of the United States….where such action is pending.” This

 Court has original jurisdiction under 28 U.S.C. § 1331 because there are claims under federal

 law - the FDCPA, FCRA and RESPA.

        11.     This Court also has supplemental jurisdiction over Plaintiff’s state law claim

 brought under the FCCPA. Such claim is based upon the same factual allegations as Plaintiff’s

 claim for violation of the FDCPA and thus, “are so related” to the federal claims “that they

 form part of the same case or controversy under Article III of the United States Constitution.”

 28 U.S.C. § 1367(a).

                                     D.      CONCLUSION

        12.     Removal of this case is timely and appropriate, and this Court has federal

 question jurisdiction over the FDCPA, FCRA, and RESPA claims and supplemental

 jurisdiction over the state law FCCPA claim in this action. PHH MC respectfully requests that

 this Court take jurisdiction over this matter and remove this action from the Circuit Court of

 the Sixth Judicial Circuit in and for Pinellas County, Florida to the United States District Court



                                                 3
Case 8:20-cv-01689-JSM-SPF Document 1 Filed 07/22/20 Page 4 of 5 PageID 4




 for the Middle District of Florida.

        WHEREFORE Defendant PHH MC respectfully requests that the aforesaid action

 now pending in the Circuit Court of the Sixth Judicial Circuit in and for Pinellas County,

 Florida, No. 20-00-3084-CI be removed to this Honorable Court.

                                            Respectfully submitted,

                                            By:/s/ Linda M. Reck
                                                Linda M. Reck, Esq.
                                                Florida Bar No. 669474
                                                GREENBERG TRAURIG, P.A.
                                                450 South Orange Avenue, Suite 650
                                                Orlando, FL 32801
                                                Telephone: (407) 420-1000
                                                Facsimile: (407) 420-5909
                                                E-mail: reckl@gtlaw.com
                                                          culpepperd@gtlaw.com
                                                          FLservice@gtlaw.com

                                                 Patrick G. Broderick, Esq.
                                                 Florida Bar No. 88568
                                                 GREENBERG TRAURIG, P.A.
                                                 777 S. Flagler Drive, Suite 300 East
                                                 West Palm Beach, FL 33401
                                                 Telephone: (561) 650-7915
                                                 Facsimile: (561) 655-6222
                                                 E-mail: broderickp@gtlaw.com
                                                          FLService@gtlaw.com




                                             4
Case 8:20-cv-01689-JSM-SPF Document 1 Filed 07/22/20 Page 5 of 5 PageID 5




                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 22, 2020, a true and correct copy of the foregoing

 was filed with the Clerk of the Court using the State of Florida e-filing system which will send

 a notice of electronic service to: Young Kim, Esq., litigation@consumerlawattorneys.com,

 ykim@consumerlawattorneys.com, Consumer Law Attorneys, 2727 Ulmerton Rd., Suite 270,

 Clearwater, Florida 33762.

                                                      /s Linda M. Reck


 ACTIVE 51601655v1




                                                5
